Title: To George Washington from Edmund Randolph, 1 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  [Philadelphia] May 1. 1794.
               
               I am of opinion, that a passport ought to be granted for the above vessel, on condition, that she take any freight of provisions, which the owners of the vessels, detained at Bourdeaux ma<y> choose to put on board for their use.
               
                  Edm: Randolph
               
            